UNITED STATES DISTRICT COURT                                        USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
 ------------------------------------------------------------   X   ELECTRONICALLY FILED
 UNITED STATES OF AMERICA                                       :   DOC #:
                                                                :   DATE FILED: 12/11/2019
                 -against-                                      :
                                                                :
                                                                :
 CARMELO VELEZ; CHRISTOPHER                                     :
 RODRIGUEZ; LUIS SEPULVEDA; ANGEL                               :
 LOPEZ; CHRISTOPHER LUM; EMMANUEL                               :   19-CR-862 (VEC)
 BONAFE; CHRISTOPHER NELSON; JOSIAH                             :
 VELAZQUEZ; ALBERTO BORGES; JUAN                                :       ORDER
 HERNANDEZ; JESUS HERNANDEZ;                                    :
 HEINNER SOLIS; EZEQUIEL OSPINA;                                :
 RAIMUNDO NIEVES; DEESHUNTEE                                    :
 STEVENS; HECTOR BONAPARTE;                                     :
 MICHAEL GONZALEZ;                                              :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Carmelo Velez, Christopher Rodriguez, Luis Sepulveda, Christopher Lum,

Emmanuel Bonafe, Christopher Nelson, Josiah Velazquez, Juan Hernandez, Heinner Solis,

Ezequiel Ospina, Hector Bonaparte, and Michael Gonzalez (“Defendants”) and the Government

appeared before the Court for a status conference on December 10, 2019;

        IT IS HEREBY ORDERED THAT all parties appear for a status conference on May 14,

2020, at 11:00 A.M., in order to set trial dates and briefing schedules for any anticipated

motions. On or before May 9, 2020, the Government must submit a letter proposing three

groupings of defendants for purposes of trial; each grouping must not consist of more than eight

defendants. On or before May 13, 2020, any defendant who objects to the Government’s

proposed grouping must file a response.
       IT IS FURTHER ORDERED THAT no further exclusion of time pursuant to the Speedy

Trial Act is necessary at this time because the time within which trial must commence has not

yet begun to run for at least one of the defendants indicted in this case. See 18 U.S.C.

§ 3161(h)(6). The Government must promptly inform the Court once all defendants have been

apprehended and request an exclusion of time if appropriate.



SO ORDERED.

Dated: December 11, 2019
      New York, NY
                                                             ______________________________
                                                                   VALERIE CAPRONI
                                                                   United States District Judge




                                               2 of 2
